                                  UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF SOUTH DAKOTA

                                           CENTRAL DIVISION
_______________________________

UNITED STATES OF AMERICA,                                                  CR 19-30041

                 Plaintiff,
                                                                    REQUEST FOR NOTICE
vs.                                                             PURSUANT TO FED. R. EVID. 609(b)

FRANCIS STANFORD STRICKER,

             Defendant.
________________________________


        The Defendant above-named, Francis Stanford Stricker, by and through his undersigned attorney,

Assistant Federal Public Defender Matthew M. Powers, requests that the U.S. Attorney provide the

undersigned with notice, pursuant to FED. R. EVID. 609(b), of any conviction or convictions with respect

to which a period of more than ten (10) years has elapsed since the date of the conviction, which the

United States intends to offer at trial for the purpose of attacking the credibility of the Defendant or any

witness, sufficiently in advance of trial so the Defendant is afforded a fair opportunity to contest the use

of the evidence. The Defendant requests that notice of any conviction or convictions subject to the

requirements of FED. R. EVID. 609 be provided no later than the deadline set by the Court for the

disclosure of discovery by the government or, if no order setting a deadline for the government’s

disclosure of discovery is entered, no later than fifteen (15) days before trial.
        Dated this 16th day of April, 2019.

                                          Respectfully submitted,

                                          NEIL FULTON
                                          Federal Public Defender
                                          By:
                                          /s/ Matthew M. Powers
                                          ______________________________________________
                                          Matthew M. Powers, Assistant Federal Public Defender
                                          Attorney for Defendant
                                          Office of the Federal Public Defender
                                          Districts of South Dakota and North Dakota
                                          101 South Pierre Street, Third Floor
                                          P.O. Box 1258
                                          Pierre, SD 57501
                                          Telephone: 605-224-0009 Facsimile: 605-224-0010
                                          filinguser_SDND@fd.org




United States v. Francis Stanford Stricker
CR 19-30041
Request for Notice Pursuant to FED. R. EVID. 609(b)
April 16, 2019
Page 2
